Citation Nr: 0717443	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis.

2.  Entitlement to service connection for impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1963 until 
October 1969 and from May 1971 until September 1979.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from October 2002 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Petersburg, Florida.

The veteran had also perfected an appeal as to an August 2002 
rating decision denying entitlement to service connection for 
insomnia.  However, at his September 2006 videoconference 
hearing before the undersigned, he indicated his desire to 
withdraw that issue from appellate consideration.

It is further noted that the veteran submitted additional 
evidence in September 2006, following issuance of the most 
recent supplemental statement of the case.  However, such 
submission was accompanied by a statement waiving Agency of 
Original Jurisdiction (AOJ) consideration of the new 
evidence.  Therefore, the Board may proceed with appellate 
review at this time. 

The issue of entitlement to service connection for impotency 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence, when viewed as a whole, does not 
demonstrate that the veteran's currently diagnosed 
generalized osteoarthritis was causally related to active 
service.


CONCLUSION OF LAW

Generalized osteoarthritis was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2002 and October 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the law pertaining to disability ratings or 
effective dates.  However, this is found to be harmless error 
because such information was later provided in a March 2006 
communication.  In any event, because the instant decision 
denies the veteran's service connection claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, as well as reports of 
VA and private post service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a September 2006 videoconference hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Relevant laws and regulation

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, where a veteran served 90 days or more during a 
period of war, or for a period of 90 days after December 31, 
1946, and a chronic disease such as arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309 
(2006).

Analysis

The veteran is claiming entitlement to service connection for 
generalized osteoarthritis.  Specifically, he contends that 
such condition resulted from his duties in the Navy as a deep 
sea saturation diver.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  As previously noted, arthritis is regarded as 
a chronic disease under 38 C.F.R. § 3.309(a).  However, in 
the present case, there is no competent evidence 
demonstrating that such arthritis was manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
Again, the first element for consideration in evaluating a 
service connection claim is that of current disability.  In 
the present case, private treatment reports written by 
Richard Boehme, M.D., note chronic arthralgias affecting the 
knees, wrists, lower back and hips.  Moreover, VA examination 
in December 2001 contains a diagnosis of degenerative joint 
disease of the lumbar and cervical spine.  Additionally, 
private treatment records dated in 2003 from Baptist Health 
reveal a diagnosis of dysbaric osteonecrosis.  Finally, a 
January 2006 VA examination revealed degenerative joint 
disease of the bilateral knees.  Based on such evidence, 
then, a current chronic arthritic disability is established 
and the first element of a service connection claim has been 
satisfied.

Regarding the second element of a service connection claim, 
that of in-service incurrence, the service medical records 
reveal treatment for a right ankle sprain in October 1971 and 
neck stiffness in November 1972.  However, in-service medical 
examination consistently revealed normal musculoskeletal 
findings.  Moreover, the veteran denied painful or swollen 
joints in a report of medical history completed in 1978.  
Therefore, the overall evidence fails to demonstrate that 
arthritis or any chronic disability of the joints was 
incurred during active service.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Here, however, a review of the post-
service evidence does not lead to the conclusion that the 
current arthritic problems are causally related to active 
service, for the reasons discussed below.  

The Board notes that the competent evidence does contain 
opinions in support of the veteran's claim.  For example, a 
March 2001 letter written by Marie E. Knafelc, M.D., Ph.D., 
of the Navy Experimental Diving Unit noted that medical 
literature showed a 7.6 percent incidence of dysbaric 
osteonecrosis for helium breathing divers who dove at depths 
exceeding 500 feet.  It was also noted that juxta-articular 
lesions were common on the hips, shoulders and knees, and 
could result in the collapse of the joints.  Dr. Knafelc 
remarked that, in over 20 years of military diving, she had 
encountered a number of former Navy saturation divers with an 
accelerated pattern of degenerative joint disease.  Based on 
her experience, she expressed her belief that degenerative 
osteoarthritis was an occupational hazard associated with 
saturation diving.  

Also in support of the veteran's claim is a May 2001 letter 
written by Dr. Boehme.  In that letter, Dr. Boehme noted that 
the veteran had a slowly progressive arthritic condition, and 
that the rate of his arthritic progression greatly exceeded 
that of the general population.  For that reason, Dr. Boehme 
strongly believed that the veteran's arthritis was related to 
his deep saturation dives while in the Navy.  He echoed that 
opinion in a subsequent May 2002 statement.  

Further supporting the veteran's claim is a December 2002 
treatment report written by Thomas M. Bozzuto, M.D., of 
Baptist Health.  That physician reviewed an MRI of the 
veteran's knee and stated that the findings were as close as 
one could come to a definitive suspicion of dysbaric 
osteonecrosis.  He added that such disability produced 
findings consistent, and thereby confused with, 
osteoarthritis.  Specifically, the disease involves 
osteonecrotic lesions which collapse and form juxta articular 
cysts and new cancellous bone, that appears as degenerative 
arthritis.  He further remarked that dysbaric osteonecosis 
was not a recognizable diagnostic entity until the 1970s.  
Dr. Bozzutto opined that, based on the veteran's diving 
history, his medical history, and imaging examinations which 
were extremely suggestive of previous dysbaric osteonecrosis, 
it was with a reasonable degree of medical probability that 
the veteran's musculoskeletal pain was due to dysbaric 
osteonecrosis associated with his active service.  

A September 2005 private treatment record written by Cecilia 
C. Olazar, M.D., also diagnosed a history of osteonecrosis 
related to diving activities.  Finally, an August 2006 letter 
written by Frederic F. Porcase, Jr., D.O., expressed the 
opinion that the veteran's early onset of osteoarthritis was 
a result of his chronic exposure to deep saturation diving 
while serving in the Navy.  

While the evidence described above does support the veteran's 
contention that his currently diagnosed arthritic disability 
was causally related to active service, other competent 
evidence of record refutes those opinions.  For example, the 
VA examiner in December 2001 observed that, from the medical 
literature on the subject, most problems from osteonecrosis 
from sea diving affect the long bones, with the lesions often 
in the long bones themselves.  He stated that the veteran's 
arthritis of the cervical and lumbar spine did not involve 
the long bones.  Moreover, that examiner commented in a 
January 2002 addendum that long bone surveys did not reveal 
any classical signs of Caisson disease in the long bones.  
The examiner noted that the veteran did have arthritis in the 
knees, but he pointed out that he had had bilateral 
arthroscopic surgery in the past.  The VA examiner also 
acknowledged findings of arthritis in the shoulders, but 
stated that, in the absence of any showing of caisson disease 
in the long bones, it would be unusual for there to be 
osteonecrosis problems.  He based that finding on his review 
of the relevant medical literature.  

For the foregoing reasons, the VA examiner concluded in the 
January 2002 VA examination addendum that he would need to 
resort to speculation to causally relate the veteran's 
arthritis problems to sequela from deep sea diving while in 
the Navy.  

Also of a record is a January 2006 VA examination report 
which also contained an opinion that the veteran's current 
arthritis was not causally related to active service.  The VA 
examiner at that time noted that there were several causes 
for arthritis, including direct trauma, a heavy workload over 
many years, familial predisposition, gout, Reiter's syndrome, 
and irridation, among others.  The VA examiner noted that if 
the veteran does have osteonecrosis, Caisson's disease 
(decompression sickness from tunneling or diving) was only 
one small and isolated potential cause.  In fact, in his 
conclusion, he stated that the veteran had at the very most 
only the possibility of a fraction of a percent that he would 
suffer Caisson disease overall, compared to all of the 
possible causes.  Moreover, he later noted that, according to 
the medical literature, osteonecrosis due to Caisson's 
disease usually occurs within 6-60 months  following 
decompression.  The Board finds that observation to be 
significant, because in the present case the veteran's 
arthritic complaints did not arise until the mid-1990s, long 
following the veteran's discharge from service in 1979.

To this point the Board has set forth the rationale of the VA 
examiner in January 2006 in finding that Caisson's disease 
was not the cause of any current osteonecrosis.  Even more 
significantly, the VA examiner in January 2006 went on the 
express the belief that the veteran here does not have 
osteonecrosis at all.  He offered several bases for that 
conclusion.  For example, he noted that the radiologic 
evidence of record was consistent with past trauma of the 
knees, thus supporting the finding of traditional 
degenerative arthritis.  He further added that the veteran's 
medical history involved treatment in 1999 for symptoms of a 
fall from a bicycle in which the veteran landed on both 
knees.  A history of a motor vehicle accident, also in 1999, 
was noted as well.  

In further finding that the veteran does not have 
osteonecrosis, the VA examiner in January 2006 cited medical 
literature which indicated that osteonecrosis develops in 
four stages.  The first stage represented normal or minimal 
changes.  Stage II evidenced subchondral sclerosis or 
osteopenia, often in a well-demarcated wedge in the 
anterolateral femoral head.  Stage III revealed a collapse of 
subchondral bone.  Finally, Stage IV consists of advanced 
degenerative arthritic changes with loss of joint space and 
bony changes in the acetabulum.  The VA examiner commented 
that radiologic findings of record did not reflect Stages I-
III, suggesting that the veteran's arthritic problems 
resulted from traditional degenerative arthritis.  He added 
that the radiographic evidence of record does not show any 
significant evidence to support osteonecrosis as the 
underlying cause of the veteran's arthritis.  In so finding, 
the VA examiner recognized that MRI testing did reveal 
subchondral cysts, but he noted that such testing is very 
sensitive and that the medical literature indicates that the 
best testing for osteonecrosis involves plain x-rays.  

Based on the foregoing, the VA examiner concluded that there 
is no significant evidence of hyperbaric damage leading to 
osteonecrosis and the veteran's current arthritic condition.  
Rather, with respect to the knees, the evidence contains a 
reliable diagnosis of patellofemoral disorders, especially 
osteochondritis dissecans.  

The Board acknowledges that the number of medical opinions in 
support of the veteran's claim exceeds the number against it.  
However, it is not the number of opinions, but rather their 
probative value, that determines the appropriate disposition 
here.  Indeed, the Board finds that the VA opinions offered 
in December 2001, January 2002 and January 2006 are more 
persuasive than the numerous letters in support of the 
veteran's claim, because they offered more detail regarding 
osteonecrosis and Caisson's disease.  Perhaps most persuasive 
was the June 2006 opinion, which discussed the relative low 
probability of Caisson's disease being the cause of the 
current arthritis, even given the veteran's confirmed history 
of diving.  That January 2006 VA opinion also set forth the 
radiologic Stages of osteonecrosis with a detailed rationale 
for why the veteran's arthritic condition was not consistent 
with that disease.  Such detailed explanation is found to be 
more probative than the December 2002 treatment report from 
Dr. Bozzutto which found that imaging examinations were 
extremely suggestive of previous dysbaric osteonecrosis.  In 
any event, such finding was based on MRI results, which the 
June 2006 VA examiner noted was not the ideal method for 
diagnosing the disease, per the medical literature on the 
subject.  

The January 2006 VA examination was also very persuasive 
because it considered the specifics of the veteran's medical 
history, including traumatic injuries that occurred in 1999.  
Such injuries were not considered in any of the favorable 
opinions of record.  Moreover, none of the favorable opinions 
of record addressed the fact that osteonecrosis due to sea 
diving generally becomes manifest within a short number of 
years following decompensation.  

Based on the foregoing, the greater weight of the competent 
evidence does not demonstrate that the veteran's 
osteoarthritis was causally related to his diving activity in 
service.  Moreover, there is no competent evidence 
establishing that his current osteoarthritis is due to any 
other incident of active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for generalized osteoarthritis is denied.



REMAND


With respect to the veteran's impotency claim, the Board 
finds that additional development is necessary.  
Specifically, at his September 2006 videoconference hearing 
before the undersigned, the veteran expressed his belief that 
his impotency problems were caused by medication that he took 
for his service-connected psychiatric disability.  
(Transcript "T," at 8.)  Here, the claims file contains 
private medical records showing treatment for erectile 
dysfunction between 1996 and 1998.  The treatment plan 
involved penile injection therapy, later followed by 
prescription of Viagra.  A more recent VA treatment record 
dated in December 2006 shows continued complaints of erectile 
dysfunction.  The treatment plan again included Viagra.  

Based on the above, a current disability is established.  
However, the veteran has never received a VA examination for 
this disability.  Because a competent opinion as to etiology 
of the veteran's impotency is critical to the appeal, such 
examination should be scheduled.  See 38 U.S.C.A. 
§5103A(d)(2).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
genitor-urinary examination.  Any current 
diagnoses should be clearly identified.  
Furthermore, the VA examiner is asked to 
state whether it is at least as likely as 
not that any current impotency is due to 
medication taken for the veteran's 
service-connected psychiatric disability.  
Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record. 

The claims file must be reviewed in 
conjunction with the examination, and the 
examiner's report should indicate that 
such a review occurred.  


2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


